ERVIN, Justice
(dissenting):
It appears to me that the particular circumstances justify the Petitioner’s contention that it is entitled under Florida law to a separate intrastate freight rate for the carriage involved and that it is inequitable to consider primarily carriers’ system rates *760in the determination. The conclusion I reach appears to conform to Interstate Commerce Commission standards and the rationale of our decision in International Minerals and Chemical Corp. v. Mayo (Fla.), 217 So.2d 563.